303 F.2d 444
NATIONAL LABOR RELATIONS BOARD, Petitionerv.TEAMSTERS LOCAL UNION NO. 408, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OFAMERICA, Respondent.
No. 13747.
United States Court of Appeals Third Circuit.
Argued May 14, 1962.Decided May 16, 1962.

On Petition for Enforcement of an Order of the National Labor Relations Board
Melvin Welles, Washington, D.C.  (Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Ass.  Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Jules H. Gordon, Atty., N.L.R.B., on the brief), for petitioner.
Hugh J. Beins, Washington, D.C.  (Andrew Zazzali, Newark, N.J., on the brief), for respondent.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
The order of the National Labor Relations Board that we are asked to enforce in this case is, in technical contemplation, sufficiently supported by the evidence, though the apparently minimal public or even private significance of the violation evokes wonder that so much has been made of so little.  Since we have no authority to impose a rule de minimis upon the Board, the order will be enforced.